                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                · NORTHERN DIVISION

WILLETTA E. TOWNSEND,                         )
                                              )
              Petitioner,                     )
                                              )
       V.                                     )                 No. 2:19-CV-80 DDN
                                              )
ANGELA MESMER,                                )
                                              )
              Respondent.                     )

                              MEMORANDUM AND ORDER

       Petitioner moves for leave to proceed in forma pauperis. Upon review of the financial

information, the
             .
                 Court has determined
                           '     '
                                      that petitioner
                                                   '.
                                                      is unable
                                                        . . .
                                                                to. pay the filing fee. See 28

U.S.C. § 1915. The motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED·petitioner's motion for leave to proceed in forpia pauperis

[Doc. #2] is GRANTED.

       Dated thi~ '/~day of October, 2019.




                                                AVIDD.NOCE
                                               UNITED STATES MAGISTRATE JUDGE
